Title: To George Washington from Lund Washington, 19 February 1783
From: Washington, Lund
To: Washington, George


                        
                            Dr Sir
                            Mount Vernon Febry 19th 1783
                        
                        I was in Alexandria yesterday where I see the King of Englands speech to his Parliament I think by it we may
                            conclude there is a Peace at which I am well pleased. I have received Your Letter of the 5th Inst. The three Bay Colts you
                            mention are unfit for Carriage Horses.the Eldest of them I beleive is the one you now Rides in Mrs Washingtons Charriot.I
                            think he is not more then Six this Spring the Next Eldest which was then two years old now four or will be in the Spring—is not of Size sufficient—I fully expected he woud have made a clever Horse I put him in the Corn field for two years past
                            and under the Particular care of David at Muddy Hole with orders to take great care of him and make him of a proper size
                            for the Charriot, yet he will not be large, and his Colour is changed he is not a good Bay, he is likely enough. The other
                            Bay is ill Thriven and badly made he will not answer—nor in short will any of them do for Charriot Horses, they do not
                            grow to a proper Size, I sold one a gray last spring I beleive or sometime before, for Six thousand pdof Tobacco he promised
                            to be a large horse but altho he has been in very good hands yet he is not larger than when I sold him—the one I swap’d
                            for Chichester (a Black) was a larger Horse than we ever raised—we have two sorrels that I expect woud have been clever
                            Horses, are only fit for the plow, and two Grays that are likely but not large got by Shady—there are two Bays one a mare
                            the other a horse got by Leonidas out of the mare you had of Spotswood, and one that you had I beleive of Colo. Lee—two
                            years old in the Spring, that will be fit for any purpose or I am mistaken, and I know of no other that there is the least
                            hopes of makeg a Horse fit for a Carriage. The Shoats did not turn out to my expectation they throve well for a while
                            after that they grew but little, when they were killd they did but little more than Double their weight except two and
                            they weighd 3 times as much—two of the 15 got killd by the others in some frolick of theirs—they consumed 30 Barrels of
                            Corn—The Bank has been Froze all winter in such a manner that I cannot form a judgement of it we have now a very
                                great thaw but I have not been to see it, I went to Abingdon on Sunday eveng and only come home
                            last night it has been raining constantly ever since some time on aunday night—I will tell you in my next how it is likely
                            to stand The Grape Vines were pruned in the Month of January—yams & Apple Trees are not I think large Enough to
                            plant out—I intend to go down to see them this week if Mason thinks them grown enough I will get them
                            and plant them immediately I am told that Timber has been Cut from the Land you had of Mercer by some people—A man liveg
                            near it told me he knew who did it, but I coud not prevail on him to tell me he promised if ever it was done again to
                            inform me, he proposed liveg on it, and that he woud then take care that no person shoud trespass on it—I will go soon and
                            look over it. As yet I have not got any Letter from Mr Dandridge that Authorises me to take Possession of the Horses at
                            Abingdon—Mr Calvert who is at Abingdon is desirous of sendg immediately down to Mr Dandridge a Letter on the subject of
                            Mr Dulanys Opinion Respectg Custis Purchase of Alexander joe will set off Tomorrow by his return I shall I
                            suppose get a Final Answer respectg the Horses—it is high time Leonidas was advertised to Cover, peoples mares may be
                            engaged to others before they know where he is to stand—It appears from Mr Dulanys Letter to Mr Calvert that if the
                            Mortgage is the only instrument of writeg by which their bargain is to be explaind there is no doubt but Mr Custis had an
                            undoubted right to pay the 48000£ at any time—but he presumes from the State sent by Mr Dandridge there is also a Bond
                            given to Alexander for the £48000, if the Bond is worded like the Mortgage on or before then
                            their is no doubt of his right, but if the Bond is payable at such a Period—the mortgage is only given as a security to
                            that Bond, and the Bond is what they are to abide by, in that case Custis cannot make a Legal Payment before the
                            expiration of the 24 years—Mr Dulany desires to see the Bond or to be told if the words on or
                            before are in it as it is in the Mortgage—now I beleive there is no Bond the Mortgage is the only instrument of
                            writeg that was given to secure the Payment—there is a Bond for the Payment of £12 ⅌ Acre for the Land between the Lines
                            North, & North Six—and I suppose Mr Dandridge in his State may have mention’d a Bond—Mr Dulany says when he is
                            informd respectg the Bond he shall give his opinions in the clearest manner Stateg cases similar to the subject.
                        My Compliments to Mrs Washington the Children at Abingdon are in perfect Health, she is to come down here
                            next week with them, she says and stay some time. Am Sir your very Hble servt
                        
                            Lund Washington
                        
                    